Title: [Diary entry: 8 February 1788]
From: Washington, George
To: 

Friday 8th. Thermometer at 24 in the Morning—29 at Noon and 28 at Night. Wind tho not much of it, was at No. Et. in the Morning, and continued there all day with fine snow & sometimes Mists. Visited the Plantations at Frenchs and the Ferry; at Work at both as usual. The Neck & Muddy hole people, with the Women belonging to the above two, were at Work in the New Grd. in front of the House. The Dogue run [people] were not there but at work in the Great Meadow at the Mill. Sowed yesterday and to day, on the fallowed Wheat at the Ferry (about 25 Acres) at the rate of a quart of clean Timothy Seed & 5 lbs. of red Clover Seed to the Acre on the Snow wch. was about 2 or 3 Inches deep & very level.